 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA

 8   MOHAMMAD ABUL HASNAT, et al.,                       )   Case No.: 1:19-cv-388 LJO SAB
                                                         )
 9                           Plaintiff,                  )   ORDER RE JOINT STIPULATION FOR
10                                                       )   EXTENSION OF TIME
                      v.                                 )
11                                                       )   (ECF No. 14)
     MICHAEL POMPEO, et al.,                             )
12                                                       )
13                           Defendants.                 )
                                                         )
14
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED THAT:
15
16            1.      Defendants shall file a pleading responsive to the first amended complaint on or

17                    before July 8, 2019;
18
              2.      The scheduling conference currently set for June 25, 2019 in CONTINUED to
19
                      August 13, 2019, at 2:00 pm. in Courtoom 9; and
20
              3.      The parties shall file a joint scheduling report seven days prior to the scheduling
21
22                    conference.

23
24
     IT IS SO ORDERED.
25
     Dated:        May 22, 2019
26
                                                            UNITED STATES MAGISTRATE JUDGE
27
28


                                                        1
